Exhibit 10(a)




Form of

RESTRICTED STOCK AWARD AGREEMENT

under the

FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN    

          This Restricted Stock Award Agreement ("Agreement"), between FPL
Group, Inc. (hereinafter called the "Company") and ___________________
(hereinafter called the "Participant") is dated ______ ___, 20___.

 

          1.    Grant of Restricted Stock Award - The Company hereby grants to
the Participant _________ shares of the Company's common stock, par value $.01
per share ("Common Stock"), which shares (the "Awarded Shares") shall be subject
to the restrictions set forth in Sections 2 and 3, below, as well as all other
terms and conditions set forth in this Agreement and in the Company's Amended
and Restated Long Term Incentive Plan, as amended from time to time (the
"Plan").

 

          2.    Vesting - Restrictions and Limitations - (a) Subject to the
limitations and other terms and conditions set forth in this Agreement and in
the Plan, the Awarded Shares shall vest, the Company shall remove all
restrictions from such Awarded Shares and the Participant shall obtain
unrestricted ownership of the Awarded Shares in accordance with the schedule set
forth below:

 

-

 

___ shares

on the later to occur of (i) [1 year following grant], or, (ii) the date on
which the Compensation Committee of the Board (or such other committee
designated to administer the Plan (the "Committee")) makes the certification
described in Section 2(b) hereof (the "First Vest")

-

 

___ shares

on the later to occur of (i) [2 years following grant], or (ii) the date on
which the Committee makes the certification described in Section 2(b) hereof
(the "Second Vest")

-

 

___ shares

on the later to occur of (i) [3 years following grant], or (ii) the date on
which the Committee makes the certification described in Section 2(b) hereof
(the "Final Vest")  

          The period between the date of grant of the Awarded Shares and the
date on which such Awarded Shares vest shall be hereinafter referred to as the
"Restriction Period."

 

          (b)    Notwithstanding the provisions of section 2(a) hereof:

 

                         (i)    The First Vest shall be conditioned on, subject
to and shall not occur until the Committee certifies (by resolution or in such
other manner as the Committee deems appropriate) that the corporate target
adjusted net income goal (at 100%, if more than one level for such goal has been
established) under the Company's then-existing annual incentive plan, or, if
there is no such goal established under the then-existing annual incentive plan,
such other appropriate performance target as the Committee may establish, such
target being hereinafter referred to as the "Performance Target"), for [year of
grant] has been achieved. If the Committee does not or cannot certify that the
Performance Target has been achieved by December 31, [following year], then the
Participant shall forfeit the right to the shares subject to the First Vest, and
such shares shall be cancelled.

 

                         (ii)    The Second Vest shall be conditioned on,
subject to and shall not occur until the Committee certifies (by resolution or
in such other manner as the Committee deems appropriate) that the Performance
Target for [year following year of grant] has been achieved. If the Compensation
Committee does not or cannot certify that the Performance Target has been
achieved by December 31, [following year], then the Participant shall forfeit
the right to the shares subject to the Second Vest, and such shares shall be
cancelled.

 

                          (iii)    The Final Vest shall be conditioned on,
subject to and shall not occur until the Committee certifies (by resolution or
in such other manner as the Committee deems appropriate) that the Performance
Target for [two years following year of grant] has been achieved. If the
Committee does not or cannot certify that the Performance Target has been
achieved by December 31, [following year], then the Participant shall forfeit
the right to the shares subject to the Final Vest, and such shares shall be
cancelled.

 

          (c)    Notwithstanding the provisions of sections 2(a) and 2(b), if
(i) the Participant is a party to an Executive Retention Employment Agreement
with the Company ("Retention Agreement") and has not waived his or her rights,
either entirely or in pertinent part, under such Retention Agreement, and (ii)
the Effective Date (as defined in the Retention Agreement as in effect on the
date hereof) has occurred and the Employment Period (as defined in the Retention
Agreement as in effect on the date hereof) has commenced and has not terminated
pursuant to section 3(b) of the Retention Agreement (as in effect on the date
hereof) then, so long as the Participant is then employed by the Company or one
of its subsidiaries or affiliates, the Awarded Shares shall vest upon a Change
of Control (as defined in the Retention Agreement as in effect on the date
hereof), in lieu of the vesting schedule set forth in this section 2.
Notwithstanding the provisions of sections 2(a) and 2(b), if the Participant is
not a party to a Retention Agreement, the rights of the Participant upon a
Change of Control (as defined in the Plan) shall be as set forth in section 9 of
the Plan on the date hereof.

 

          (d)    If as a result of a Change of Control, the Common Stock is
exchanged for or converted into a different form of equity security and/or the
right to receive other property (including cash), payment in respect of the
Restricted Stock shall, to the maximum extent practicable, be made in the same
form.

 

          3.    Terms and Conditions - The Awarded Shares shall be registered in
the name of the Participant effective on the date of grant. The Company will
issue the Awarded Shares either (i) in certificated form, subject to a
restrictive legend substantially in the form attached hereto as Exhibit "A" and
stop transfer instructions to its transfer agent, and will provide for retention
of custody of the Awarded Shares prior to vesting and/or (ii) in
non-certificated form, subject to restrictions and instructions of like effect.
Prior to vesting (and if the Awarded Shares have not theretofore been forfeited
in accordance herewith), the Participant shall have the right to enjoy all
shareholder rights (including without limitation the right to receive cash
dividends and to vote the Awarded Shares at all meetings of the shareholders of
the Company at which holders of Common Stock have the right to vote), with the
exception that:

   

(a)

The Participant shall not be entitled to delivery of unrestricted shares until
vesting.

       

(b)

The Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Awarded Shares prior to vesting.

       

(c)

In addition to the provisions set forth in section 4 hereof, a breach by the
Participant of the terms and conditions set forth in this Agreement shall result
in the immediate forfeiture of all then unvested Awarded Shares.

 

          4.    Vesting Conditions - Except as otherwise set forth herein, the
Participant must remain in the continuous employment of the Company or a
subsidiary or affiliate of the Company (including any successors to the Company)
from the effective date of this Agreement through the relevant vesting date (or
dates) set forth in (or determined in accordance with) section 2, above, in
order for the Awarded Shares to vest. Except as otherwise set forth herein or in
the Plan in connection with a Change of Control (as defined in a Retention
Agreement, if applicable, or in the Plan on the date hereof), in the event that
the Participant's employment with the Company (or a subsidiary, affiliate or
successor of the Company) terminates for any reason prior to vesting, his or her
rights hereunder will be determined as follows:

   

(a)

If the Participant's termination of employment is due to resignation, discharge,
or retirement prior to age 65 which does not meet the condition set forth in
section 4(b), below, all rights to Awarded Shares not theretofore vested
(including without limitation rights to dividends not theretofore paid) under
this Agreement shall be immediately forfeited, and









(b)

If the Participant's termination of employment is due to (i) retirement on or
after age 65, (ii) retirement at or after age 50 but prior to age 65 if, but
only if, such retirement is requested by the Company as evidenced by a writing
which specifically references this provision and is executed by the Company's
chief executive officer (or, if the Participant is the Company's chief executive
officer, by a member of the Committee), (iii) total and permanent disability (as
defined under the Company's executive long-term disability plan), or (iv) death,
a pro rata share (calculated based upon the number of completed years of service
during the Restriction Period) of the then-unvested portion of the Awarded
Shares shall vest (x) in the case of termination pursuant to subsection (i) or
(ii) hereof, on the vesting schedule and otherwise in accordance with the terms
and conditions (including without limitation satisfaction of the applicable
performance conditions) set forth in section 2 hereof, and (y) in the case of
termination pursuant to subsection (iii) or (iv) hereof, on the date of
termination of employment; and









(c)

If a Participant's employment is terminated prior to vesting of all or a portion
of the Awarded Shares for any reason other than as set forth in sections 4(a)
and (b) above, or if an ambiguity exists as to the interpretation of those
sections, the Committee shall determine whether the Participant's then-unvested
Awarded Shares shall be forfeited or whether the Participant shall be entitled
to pro rata vesting as set forth above based upon completed years of service
during the Restriction Period, and any Awarded Shares which may vest shall do so
on the vesting schedule and otherwise in accordance with the terms and
conditions (including without limitation satisfaction of the applicable
performance conditions) set forth in section 2 here.

 

          [the following applies only to Mr. Hay] Notwithstanding the foregoing,
if the Employment Period (as defined in the Retention Agreement as in effect on
the date hereof) is not then in effect, and the Participant terminates
employment for Good Reason (as defined in the Participant's Employment Letter
with the Company (as in effect on the date hereof, the "Employment Letter") or
the Company terminates the Participant's employment without Cause (as defined in
the Employment Letter), then the Participant shall continue to vest in the
Awarded Shares on the schedule and otherwise on the terms and conditions set
forth in section 2 hereof until the date which is two years after the date on
which the Participant's employment is terminated. Awarded Shares which are
scheduled to vest after the date which is two years after the date on which the
Participant's employment is terminated shall be forfeited effective on the date
Participant's employment is terminated.

 

          5.    Income Taxes - The Participant shall notify the Company
immediately of any election made with respect to this Agreement under Section
83(b) of the Internal Revenue Code of 1986, as amended. Upon vesting and
delivery of Awarded Shares to the Participant, the Company shall have the right
to withhold from any such distribution, in order to meet the Company's
obligations for the payment of withholding taxes, shares of Common Stock with a
Fair Market Value (as defined in the Plan) equal to the minimum statutory
withholding for taxes (including federal and state income taxes and payroll
taxes applicable to the supplemental taxable income relating to such
distribution) and any other tax liabilities for which the Company has an
obligation relating to such distribution.

 

          6.    Nonassignability - The Participant's rights and interest in the
Awarded Shares may not be assigned, pledged, or transferred prior to vesting
except, in the event of death, to a designated beneficiary or by will or by the
laws of descent and distribution.

 

          7.    Effect Upon Employment - This Agreement is not to be construed
as giving any right to the Participant for continuous employment by the Company
or a subsidiary or affiliate. The Company and its subsidiaries and affiliates
retain the right to terminate the Participant at will and with or without cause
at any time (subject to any rights the Participant may have under the
Participant's Retention Agreement [and Employment Letter, in the case of Mr.
Hay]).

 

          8.  Successors and Assigns - This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Participant and their
respective heirs, successors and assigns.

 

          9.    Protective Covenants - In consideration of the Awarded Shares
granted under this Agreement, the Participant covenants and agrees as follows:
(the "Protective Covenants"):

       

(a)

During the Participant's employment with the Company, and for a two-year period
following the termination of the Participant's employment with the Company,
Participant agrees (i) not to compete or attempt to compete for, or act as a
broker or otherwise participate in, any projects in which the Company has at any
time done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company's customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Participant or for the benefit of
any third party, nor shall the Participant accept consideration or negotiate or
enter into agreements with such parties for the benefit of the Participant or
any third party.









(b)

During the Participant's employment with the Company and for a two-year period
following the termination of the Participant's employment with the Company, the
Participant shall not, directly or indirectly, on behalf of the Participant or
for any other business, person or entity, entice, induce or solicit or attempt
to entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.









(c)

The Participant shall not, at any time or in any way, disparage the Company or
its current or former officers, directors, and employees, orally or in writing,
or make any statements that may be derogatory or detrimental to the Company's
good name or business reputation.









(d)

The Participant acknowledges that the Company would not have an adequate remedy
at law for monetary damages if the Participant breaches these Protective
Covenants. Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach. In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provision between the Company and the Participant,
all Participant's rights to receive theretofore unvested Awarded Shares and
dividends relating thereto under this Agreement shall be forfeited.









(e)

For purposes of this section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and FPL Energy, LLC, and their respective
subsidiaries and affiliates (such subsidiaries and affiliates being hereinafter
referred to as the "FPL Entities"). The Company and the Participant agree that
each of the FPL Entities is an intended third-party beneficiary of this section
9, and further agree that each of the FPL Entities is entitled to enforce the
provisions of this section 9 in accordance with its terms.









(f)

Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

 

          10.    Incorporation of Plan's Terms - This Agreement is made under
and subject to the provisions of the Plan, and all the provisions of the Plan
are also provisions of this Agreement (including, but not limited to, the
provisions of Section 9 of the Plan pertaining to a Change of Control, provided
that if the Participant is a party to a Retention Agreement, the provisions of
section 2(b) hereof shall supercede the provisions of the Plan with respect to a
Change of Control). If there is a difference or conflict between the provisions
of this Agreement and the mandatory provisions of the Plan, the provisions of
the Plan will govern. If there is a difference or conflict between the
provisions of this Agreement and a provision of the Plan as to which the
Committee is authorized to make a contrary determination, the provisions of this
Agreement will govern. Except as otherwise expressly defined in this Agreement,
all terms used herein are used as defined in the Plan as it may be amended from
time to time. The Company and Committee retain all authority and powers granted
by the Plan as it may be amended from time to time not expressly limited by this
Agreement. The Participant acknowledges that he or she may not and will not rely
on any statement of account or other communication or document issued in
connection with the Plan other than the Plan, this Agreement, and any document
signed by an authorized representative of the Company that is designated as an
amendment of the Plan or this Agreement.

 

          11.    Interpretation - The Committee has the sole and absolute right
to interpret the provisions of this Agreement.

 

          

12.    Governing Law/Jurisdiction - This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles. All suits, actions, and proceedings relating
to this Agreement may be brought only in the courts of the State of Florida
located in Palm Beach County or in the United States District Court for the
Southern District of Florida in West Palm Beach, Florida. The Company and
Participant shall consent to the nonexclusive personal jurisdiction of the
courts described in this section for the purpose of all suits, actions, and
proceedings relating to the Agreement or the Plan. The Company and the
Participant each waive all objections to venue and to all claims that a court
chosen in accordance with this section is improper based on a venue or a forum
non conveniens claim.  

          

13.    Amendment - This Agreement may be amended, in whole or in part and in any
manner not inconsistent with the provisions of the Plan, at any time and from
time to time, by written agreement between the Company and the Participant.  

          14.    Adjustments - In the event of any change in the outstanding
shares of Common Stock by reason of any stock dividend or split,
recapitalization, reclassification, merger, consolidation, combination or
exchange of shares or similar corporate change, then the number of Awarded
Shares shall be adjusted proportionately. No adjustment will be made in
connection with the payment by the Company of any cash dividend on its Common
Stock or in connection with the issuance by the Company of any warrants, rights,
or options to acquire additional shares of Common Stock or of securities
convertible into Common Stock.

 

          15.    Data Privacy. By entering into this Agreement, the Participant:
(i) authorizes the Company or any of its subsidiaries or affiliates, and any
agent of the Company or a subsidiary or affiliate administering the Plan or
providing Plan recordkeeping services, to disclose to the Company or any of its
subsidiaries or affiliates such information and data as the Company or any such
subsidiary or affiliate shall reasonably request in order to facilitate the
administration of this Agreement; and (ii) authorizes the Company or any of its
subsidiaries or affiliates to store and transmit such information in electronic
form, provided such information is appropriately safeguarded in accordance with
Company policy.

   

          By signing this Agreement, the Participant accepts and agrees to all
of the foregoing terms and provisions and to all the terms and provisions of the
Plan incorporated herein by reference and confirms that he has received a copy
of the Plan.

 

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

 

 

FPL GROUP, INC.

     

Name:

 







 

Title:

                               







   

Participant

 

 

 

Exhibit "A"

 

LEGEND TO BE PLACED ON STOCK CERTIFICATE

 

The shares represented by this certificate are subject to the provisions of the
Amended and Restated FPL Group Long-Term Incentive Plan (the "Plan") and a
Restricted Stock Award Agreement (the "Agreement") between the holder hereof and
FPL Group, Inc. and may not be sold or transferred except in accordance
therewith. Copies of the Plan and Agreement are kept on file by the Vice
President & Corporate Secretary of FPL Group, Inc.